[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Plaintiff has instituted a small claims action against the warden of Corrigan Correctional Institute and the Commissioner of Corrections seeking money damages. The matter has been transferred to the regular docket of the Superior Court pursuant to Connecticut Practice Book § 24-21 and the defendants has moved to dismiss the case.
The defendants are officers of the State of Connecticut. A suit against a state officer concerning a matter in which the officer represents the state is, in effect a suit against the state. Under the long recognized principle of sovereign immunity, the state cannot be sued without its consent. Fetterman v. University of Connecticut,192 Conn. 539, 550-552 (1984).
The pleadings do not indicate that plaintiff has received authorization to bring any action against the state for money damages under the provisions of Connecticut General Statutes § 4-160. CT Page 5000
Accordingly, the motion to dismiss is granted.
Joseph J. Purtill, Judge Trial Referee